Citation Nr: 1636850	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  12-01 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial compensable evaluation for residuals of prostate cancer with erectile dysfunction for the period prior to March 20, 2013, and in excess of 20 percent thereafter.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from August 1963 to September 1968, with noted service in the Republic of Vietnam from September 1967 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which awarded service connection for residuals of prostate cancer with erectile dysfunction and assigned a noncompensable evaluation for that disability, effective April 7, 2009.  The Veteran timely appealed that assigned evaluation.  

During the pendency of the appeal, in a March 2014 rating decision, the Agency of Original Jurisdiction (AOJ) awarded a 20 percent evaluation for the Veteran's prostate cancer residuals, effective March 20, 2013.  The Board has recharacterized the issue on appeal in order to comport with that award of benefits.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran submitted a July 2013 Authorization and Consent to Release Information to VA, VA Form 21-4142, which indicated that he was continuing to see Dr. W.P.B., his private urologist who performed the 2006 prostate cancer surgery.  The only records of record from that physician are included from Dr. G.R., and received in 2009.  As no direct request to Dr. W.P.B. has been sent, a remand is necessary in order for VA to fulfill its duty to assist in this case.  

Also on remand, the AOJ should solicit authorization to obtain any additional records from the Veteran's primary care physicians, Drs. G.R. and T.L.J., both of whom the Veteran appears to have seen through UPMC.  

Furthermore, the Board should also obtain any outstanding VA treatment records and associate them with the claims file.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, the Board notes that the last VA examination of the Veteran's prostate cancer residuals was in March 2013, over three years ago.  If the evidence developed in remand status appears to suggest an increase in the severity of the Veteran's prostate disability since March 2013, then the AOJ should schedule a new VA examination to assess the current status of the Veteran's disability.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Butler VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his prostate cancer residuals, which is not already of record, to specifically include (a) any and all records from Dr. W.P.B., including any ongoing yearly follow-up since surgery in 2006; and, (b) any records from UPMC, to include any records from Drs. G.R. and T.L.J.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  If warranted based on the development above, schedule the Veteran for a VA examination in order to determine the current nature and severity of his residuals of prostate cancer.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim for increased evaluation of the Veteran's residuals of prostate cancer with erectile dysfunction.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

